Citation Nr: 1704010	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral concussion.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June
2011 rating decision of the Cleveland, Ohio Regional Office (RO) of the
Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  The hearing transcript is of record.  

In April 2015, the Board remanded the case for additional development which has been completed.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, residuals of an in-service cerebral concussion manifested as headaches are related to service.

2.  A back disability did not have onset in service or within a year thereof, and is not related to service.


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a cerebral concussion have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met in a July 2010 letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c) (4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided an adequate VA examination in May 2015.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  For chronic diseases listed under 38 C.F.R. § 3.309(a), including arthritis, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms. 38 C.F.R. § 3.303(b) (2016); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Although VA need not provide a medical examination in all cases, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  A medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that 3 the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)) (internal quotation marks omitted).  However, the law does not impose any reasons-or-bases requirements on medical examiners and the adequacy of medical reports must be based upon a reading of the report as a whole.  See Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012); Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Headaches

The Veteran seeks service connection for residuals of a cerebral concussion, claimed as headaches, which he contends are related to an accident during service.  

Service treatment records show that the Veteran was hospitalized in February 1967 after he suffered a cerebral concussion and a lacerated forehead during a motor vehicle accident.  Clinical record show the Veteran was rendered unconscious during the accident.  A line of duty report reflects a finding of deep laceration [of] forehead, brain concussion, possible skull fracture.  In March 1967 he complained of a headache.  Service records also show the Veteran was treated in the emergency room in July 1967 for another head injury involving a small laceration to his forehead (and chin).  At a March 1969 examination, conducted upon separation from service, the Veteran reported a history of head injury, but denied having frequent and severe headaches.  A clinical examination was normal.  

At a March 1979 post-service VA general examination, the Veteran reported frequent headaches over the past seven to eight years (i.e. since 1972 or 1971).  

At the Veteran's hearing in May 2014, he testified that the initial onset of his headaches was after his head injury in service and that his headaches had been recurrent since then.  In a May 2014 statement, the Veteran's wife reported that she married the Veteran in 1967 and noticed he began to complain of headaches shortly after he was discharged.  

The Veteran was afforded a VA examination in May 2015.  A VA examiner reviewed the claims file, examined the Veteran, and provided a medical nexus opinion.  The examiner determined that the Veteran's claimed headache condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Her rationale was essentially that the Veteran's separation examination was negative for reports of frequent or severe headaches; post-service treatment records do not show a diagnosed headache condition until December 2001, which indicates onset of headache after walking into a pipe at work; and neither a clinical diagnosis of headaches or the Veteran's self-report of headaches are shown in the treatment records since 2001.

Based on the evidence presented, a current disability has been established.  The Veteran is competent to report that he has readily identifiable symptoms such as chronic headache pain.  In addition, an in-service injury has been established.  The service records document a 1967 motor vehicle accident with head trauma and a diagnosis of cerebral concussion.  The service records also reflect a complaint of headaches.  Thus, the Veteran only need establish a nexus between the current headache disorder and the in-service injury.

Resolving all doubt in the Veteran's favor, the Board finds that the required nexus has been established in this case.  Here, headaches were noted during service and the Veteran credibly reports that his headaches have been recurrent since shortly after service.  His testimony is credible and competent.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

The 2015 VA examiner opined that the Veteran's headaches are not related to the in-service motor vehicle accident essentially because of a lack of a diagnosed headache disorder and documented treatment for headaches in the post-service clinical records.  However, the Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  .

The Board notes a complaint of headaches in service and the Veteran's reported a 7-8 year history of recurrent headaches during a VA examination in 1979.  This is generally consistent with his May 2014 hearing testimony of initial onset of headaches in-service after his head injury with recurrence since.  The Veteran is competent to report the recurrent nature of his headaches in and since service - even in the absence of documented treatment or a documented clinical diagnosis as it is within the realm of his five senses to identify headaches.  Therefore, since the VA opinion appears to disregard the Veteran's competent lay testimony, which the Board finds credible, the opinion is inadequate.

In light of the inadequate VA medical nexus opinion, the Board is left only with the Veteran's competent and credible report of recurrent headache symptoms since his head injury service which, in this case, is sufficient to establish a nexus.  See 38 C.F.R. §  3.303 (d).  For these reasons, and in resolving all doubt in the Veteran's favor, service connection is warranted for residuals of a cerebral concussion manifested as headaches. 

Back Disability

The Veteran seeks service connection for a back disability, which he contends is related to a motor vehicle accident during service.

The service treatment records show that the Veteran was involved in a motor vehicle accident in February 1967.  The contemporaneous treatment records contain no complaints, findings, diagnoses or treatment of a back injury.  A March 1969 separation examination show a clinical evaluation of the spine was normal.  In his Report of Medical History, the Veteran reported a history of arthritis; but there was no complaint or finding related to the lumbar spine and in fact the Veteran denied recurrent back pain.  The form does, however, mention 'cramps in the legs with excessive exercise.'

On a February 1979 VA application for compensation, the Veteran sought service connection for residuals of his head injury.  The application contained no mention of his back.

Post-service private medical records related to a workers compensation claim reflect that the Veteran injured his back on the job in 1981.  In a letter dated in January 1982, Dr. Kendrick (the Veteran's private physician) discussed an on-the-job back injury in 1981 and provided a diagnosis of "degenerative disc disease aggravated by injury."  Additional medical records dated throughout 1982 show diagnoses of lumbar strain and lumbar degenerative disc disease.  In a letter dated in November 1993, Dr. Kendrick opined that the Veteran had underlying degenerative lumbar disk disease at the time of his initial injury in 1981, based on the working diagnosis he had provided in 1982.  Additional private records related to the Veteran's workers compensation claim show continued treatment for a lumbar strain and lumbar degenerative disc disease from 2002 to 2010.  See private treatment records from Adena Occupational Health Center.  

During a February 2011 VA spine examination, the Veteran reported having back problems since the in-service motor vehicle accident.  He also reported that he re-injured his back in 1981 and 2001.  A VA examiner diagnosed sclerotic lesion lumbar spine, and back strain.  The examiner opined that these back disorders were less likely than not related to an injury in service.  The rationale was that the Veteran's X-ray did not show degeneration.  However, the examiner also opined that the Veteran's back pain was multifactorial, with the motor vehicle accident, injury post-service, and occupational work history.  

At the Veteran's hearing in May 2014, he testified that he believed his back was injured during the motor vehicle accident in service.  However, he indicated that he did not have any symptoms of low back pain or anything else, while he was in service.  He also stated that he could not be sure whether he reported any problems with his back while he was hospitalized in service.  He testified that he did not have any complaints of back pain after the first year he left service and did not recall going to any hospitals or clinics where he complained of back pain.  Rather, the earliest time he recalled onset of back problems was in the mid-seventies.

In a May 2014 statement, the Veteran's wife reported that the Veteran began to suffer from debilitating back pain shortly after he was discharged from service in 1969.

The Board remanded the claim in April 2015 upon finding the 2011 VA opinion to be internally inconsistent and as such, inadequate for evaluation purposes.   

In accordance with the Board's April 2015 remand, the Veteran was afforded another VA examination.  The examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  The examiner considered the Veteran's report that the onset of his lower back pain was following the in-service motor vehicle accident, which continued and progressed.  She also noted that the Veteran reported a post-military occupation of construction work from 1969 to 1974.  The examiner also noted the Veteran's reports that he suffered a work-related back injury in 1981 and started receiving treatment at that time.  

The examiner opined that the Veteran's current back disabilities of chronic lumbar strain and degenerative disc disease were less likely than not incurred in or caused by the in-service injury.  The examiner also opined that there is no medical documentation which supports that degenerative joint disease manifested within one year of separation from military service.  The rationale was that service treatment records were silent for evidence of a back injury, back complaints, or a diagnosed back condition.  Furthermore, March 1969 separation examination indicates the Veteran denied recurrent back pain and the spine examination was normal.  Post-service treatment records do not show back complaints until 1982, when it was noted that the Veteran had onset of back symptoms after a work injury in 1981.  The examiner noted that this record is silent regarding a prior back injury during service.  Again in July 2002, the Veteran was seen after a work injury, and the record indicates the Veteran's past medical history was "completely benign except for a mild low back injury he suffered back in 1981."  There was no mention of a service-related back injury at that time either.  

The examiner also addressed all the questions posed by the Board in its remand.  She explained that the finding of lumbar spine sclerotic lesion found at the 2011 VA examination was not clinically significant.  The examiner also reconciled the conflict between the diagnosis of degenerative lower lumbar disc disease in 1982 and the February 2011 VA examiner's current finding of "no degenerative changes."   

Based on the evidence presented, a current back disability has been established.  The VA examinations show current diagnoses of lumbar strain, degenerative disc disease and degenerative joint disease.  

The service records demonstrate an in-service event, namely a 1967 bus accident, but do not contain evidence of a back injury specifically.  To the extent that the Veteran asserts that his back was injured in the 1967 bus accident, his assertions are not found credible.  The service records contemporaneous to the 1967 motor vehicle accident contain no complaints, findings, diagnoses or treatment of a back injury.  The separation examination in March 1969 also showed a normal spine and the Veteran even denied experiencing recurrent back pain on his 1969 Report of Medical History.  Moreover, the Veteran testified at his 2014 hearing that he did not have any symptoms of low back pain in service.  He stated that the earliest time he recalled onset of back problems was in the mid-seventies.  Due to the inconsistent statements regarding the initial onset of the back pain by the Veteran in the record, his current assertion of back pain with onset in service is not credible. 

The preponderance of the evidence is also against finding a causal relationship between the Veteran's current back disabilities and his military service.  

The VA examiner in 2015 opined that the Veteran's current back disabilities are not related to service.  The Board finds this opinion to be probative as the examiner discussed the Veteran's service treatment records and also addressed the Veteran's post-service medical history, including his self-reported history of symptoms after service.  The Veteran's lay opinion regarding causal nexus is not competent evidence because he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of degenerative disc disease, degenerative joint disease, and lumbar strain.  This involves a complex medical determination which requires advanced/specialized medical training and knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board accords greater probative weight to the VA examiner's opinion, which is that no such causal relationship exists.  There is no other competent and probative evidence of a nexus between the Veteran's current back disabilities and his military service.

With respect to establishing service connection for lumbar degenerative joint disease under a theory of chronicity and continuity, a chronic back disorder was not noted in service.  See 38 C.F.R. § 3.303 (b).  In addition, the Veteran's current report of back pain in service with post-service continuity is not credible and therefore of little probative weight regarding nexus.  As indicated, the Veteran testified at his 2014 hearing that he did not have any symptoms of low back pain in service and the earliest time he recalled onset of back problems was in the mid-seventies.  The 2014 statement of his wife- that the Veteran suffered from debilitating back pain in 1969- is not considered credible as it contradicts the separation examination, the post-service private medical records, and the Veteran's own testimony before the undersigned in 2014.  In weighing credibility, VA may consider, inter alia, inconsistent statements, facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995); see also Washington v. Nicholson, 19 Vet.App. 362, 367- 68 (2005) (stating that it is the Board's duty, as factfinder, to determine the credibility and weight to be given to the evidence).  Therefore, the principles of chronicity and continuity under 38 C.F.R. § 3.303 (b) are not an avenue for the Veteran to establish service connection in this case.  

There also is no competent medical evidence showing degenerative joint disease (arthritis) manifested within one year of separation from military service.  

The medical records related to the Veteran's workers compensation claim reveal that his back problems had onset after a 1981 work-related back injury.  None of these records contain any mention of a specific back injury or back symptoms prior to 1981.  Dr. Kendrick's statements have been considered, but only establish that in 1981 the Veteran was noted to already have had degenerative disk disease.  His letters make no mention of a back injury in service or degenerative joint disease with onset shortly after discharge.  Moreover, the 2015 VA examiner specifically opined that degenerative joint disease is not shown to have manifested within a year of service discharge.  This opinion was based on review of the service treatment records and post-service medical history and is considered probative.  

The Veteran is not competent to establish the onset of degenerative joint disease within a year of service discharge.  While he would be competent to report a symptom that he can perceive through the use of his senses, such as back pain, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing the presence of degenerative joint disease.  This is a complex medical determination which requires the use of medical imaging.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As there is no competent and probative evidence in favor of the claim for a back disability, the preponderance of the evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).  


ORDER

Service connection for residuals of a cerebral concussion is granted subject to the 

Service connection for a back disability is denied.  




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


